DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17254520 on December 21, 2020. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 7-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graumann (US 20130271414 A1).

Regarding claim 1 (Original), Graumann discloses: A display apparatus (Figs. 3, computing device 100), comprising: 
a first touch screen (Figs. 3, [0017], [0019], touchpad display 302); and 
a touch device comprising a touch portion and an electrical connection portion (Fig. 3A, [0017], thumb sensor 304 with column leads 322 and row leads 324), wherein the touch portion is on a side of the first touch screen and is electrically connected to the first touch screen through the electrical connection portion (Figs. 3, [0017], disclose thumb sensor 304 is on a side of the touchpad display 302 and electrically connected to the touchpad display 302 through row leads 324/column leads 322), the touch portion is configured to generate an electrical signal in response to a touch operation of a user on the touch portion and provide the generated electrical signal to the first touch screen through the electrical connection portion to perform a touch control operation (Figs. 3, [0019], discloses when a user touches the thumb sensor 304 in a particular manner, the user touch is then received by the unification module and then provided to the signal/sensor unit for analysis (e.g., evaluation and interpretation of the change detected at one or more intersecting points 326). Based on the analysis, an action plan is sent to the action facilitator of FIG. 2 to initiate or facilitate an appropriate action. For example, the analysis may reveal that the user touch was merely accidental or whether the user intended to press the thumb sensor 304 or wanted to scroll up and/or down, etc. The appropriate action may be displayed by and on the display screen (e.g., launching a new set of information, such as a new website, is displayed on the screen, clicking open a contact in an address book for details, scrolling up and/or down the screen, displaying an error message, etc.) of the computing device 100).

Regarding claim 2 (Original), Graumann teaches the limitations of parent claim 1. Graumann further teaches wherein the first touch screen is a capacitive touch screen (Figs. 3, [0017], capacitive pad and circuitry for combined touch panel 302 and thumb sensor 304); and 
wherein the touch portion comprises at least two conductive units electrically isolated from each other (Figs. 3, [0017], [0018], discloses the capacitive sensing in which row electrodes and column electrodes are electrically isolated as illustrated in figure 3A), with one ends of the conductive units electrically connected to the first touch screen through the electrical connection portion, and the other ends of the conductive units arranged in parallel on a side of the first touch screen (see Fig. 3A, one end of the row/column electrodes of the capacitive thumb sensor 304 is electrically connected to the touchpad display 302 through row leads 324 or column leads 322 and other end of the row/column electrodes of the capacitive thumb sensor 304 arranged in parallel on a side of the touchpad display 302 as illustrated in figure). 

Regarding claim 3 (Original), Graumann teaches the limitations of parent claim 2. Graumann further teaches wherein the other ends of the conductive units are arranged in a direction parallel or perpendicular to a side of the first touch screen (see Fig. 3A, row/column electrodes of the thumb sensor 304 with respect to a side edge of the touchpad display 302).  

Regarding claim 4. (Original), Graumann teaches the limitations of parent claim 3. Graumann further teaches wherein the electrical connection portion comprises a plurality of connection pads, and one ends of the at least two conductive units are electrically connected to the first touch screen through the plurality of connection pads, respectively (see Fig. 3, row/column leads wire connection terminal/pad/node that connects the thumb sensor 304 and touchpad display 302); and 
wherein the touch device further comprises a flexible substrate configured to fix the touch portion to a side of the first touch screen and fix the connection pads to the first touch screen (Fig. 3B, [0017], discloses thumb sensor 304 is provided as a flap that may be a flexible extension of (or coupled through a flexible joint 306 with) the touch panel 302 of the mobile computing device 100. As illustrated in FIG. 3B, the flap thumb sensor 304 may then be wrapped at 90 degrees (at the joint 306) to the right and/or left side of the computing device 100).  

Regarding claim 7 (Currently Amended), Graumann teaches the limitations of parent claim 4. Graumann further teaches an apparatus protection housing (see Fig. 3C, housing/case of the computing device 100), wherein the first touch screen and the touch device are inside the apparatus protection housing, and the apparatus protection housing is provided with a through hole configured to expose the touch portion of the touch device (see Fig. 3C, touchpad display 302 and thumb sensor 304 are inside the opening of housing/case of the computing device 100).  

Regarding claim 8 (Original), Graumann teaches the limitations of parent claim 1. Graumann further teaches wherein the touch device further comprises a transition portion (Fig. 3A, [0017], charging and sensing hardware 312), and the touch portion and the electrical connection portion are connected through the transition portion (see Fig. 3A, thumb sensor 304 and column leads 322/row leads 324 are connected through the  charging and sensing hardware 312 as illustrated in figure).

Regarding claim 9 (Original), Graumann teaches the limitations of parent claim 1. Graumann further teaches a processor inside the display apparatus (Fig. 5, [0022]-[0023], processor 501), wherein the processor is connected to the first touch screen (Fig. 3A, Fig. 5, processor 501 is electrically connected to display 507) and is configured to: receive an electrical signal generated by the touch operation, determine whether the touch operation meets a preset trigger condition or not, and if the touch operation meets the preset trigger condition, generate a control instruction based on the electrical signal and transmit the control instruction to the first touch screen (see Fig. 4, [0021], steps 405-420).  

Regarding claim 10 (Original), Graumann teaches the limitations of parent claim 9. Graumann further teaches  wherein the preset trigger condition comprises that whether the touch operation is at least one of sliding and throwing or not (Fig. 4, [0021], discloses the thumb sensor use is analyzed to determine the intended purpose of the use, such as, first, whether it was accidental or not and, second, if not, whether the thumb sensor was pressed or rolled or scrolled, etc., so that the intended purpose can be determined). 

Regarding claim 15 (Currently Amended), Graumann teaches the limitations of parent claim 1. Graumann further teaches wherein the touch operation comprises at least one of sliding and throwing ([0019], [0021], discloses the user’s scroll up and/or down, pressed or rolled using thumb sensor).   

Regarding claim 16 (Currently Amended), Graumann teaches the limitations of parent claim 1. Graumann further teaches generating an electrical signal in response to a touch operation of a user on the touch device; and performing a touch control operation based on the electrical signal (see Fig. 4, [0019], [0021], steps 405-420).   

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 5, 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graumann (US 20130271414 A1) in view of Chan (US 20190265832 A1).

Regarding claim 5 (Original), Graumann teaches the limitations of parent claim 4. Graumann does not explicitly teach a sealing protection layer covering the at least two conductive units and the connection pads, wherein the sealing protection layer seals the at least two conductive units and the connection pads as a whole. 
However, in the same field of endeavor of the touch panel display device, Chan teaches  a sealing protection layer covering the at least two conductive units and the connection pads, wherein the sealing protection layer seals the at least two conductive units and the connection pads as a whole (Fig. 3C, Fig. 3F, [0033], [0035], discloses the optically clear adhesive (OCA) 24 layer covering the plurality of separate sensor pads 40 of edge sensor set 321 and display touch sensor set 320, and respective traces and connection nodes/pads).
Therefore, in view of teachings of Graumann and Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus as taught by Graumann with Chan’s teachings of a sealing protection layer covering the at least two conductive units and the connection pads, wherein the sealing protection layer seals the at least two conductive units and the connection pads as a whole in order to protect the electrically conductive components and the electrical contacts.

Regarding claim 6 (Currently Amended), Graumann teaches the limitations of parent claim 1. Graumann does not explicitly a touch screen protection film, wherein the electrical connection portion and at least a part of the touch portion are between the touch screen protection film and the first touch screen.
However, in the same field of endeavor of the touch screen device Chan teaches a touch screen protection film (Fig. 7, transparent cover 21), wherein the electrical connection portion and at least a part of the touch portion are between the touch screen protection film and the first touch screen (Fig. 7, Fig. 10, [0051], discloses the edges of touch sensor sets 722 and connection/leading wires are between the transparent cover 21 and display module 23).
Therefore, in view of teachings of Graumann and Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus as taught by Graumann with Chan’s teachings of a touch screen protection film, wherein the electrical connection portion and at least a part of the touch portion are between the touch screen protection film and the first touch screen in order to provide protection of the touch screen device from being damage.

Regarding claim 14 (Original), Graumann teaches the limitations of parent claim 1. Graumann does not explicitly teach wherein the touch portion is a second touch screen connected to a processor inside the display apparatus, and the second touch screen is configured to generate an electrical signal in response to a touch operation of the user on the second touch screen and transmit the electrical signal to the processor, to cause the processor to transmit a control signal to the second touch screen to perform a touch control 6operation on the second touch screen.  
However, in the same field of endeavor of the touch screen display device, Chan teaches wherein the touch portion is a second touch screen connected to a processor inside the display apparatus (Fig. 9, [0053], examiner reads one of edge touch sensor set, e.g. a first edge touch sensor set 921 and a second edge touch sensor set 922 in this diagram as a second touch screen), and the second touch screen is configured to generate an electrical signal in response to a touch operation of the user on the second touch screen and transmit the electrical signal to the processor, to cause the processor to transmit a control signal to the second touch screen to perform a touch control 6operation on the second touch screen (Fig. 9, Fig. 10, [0053]-[0055], discloses the second touch sensor set is close to the sidewalls, and includes separate sensor pads, which are independent of each other, arranged in at least one column. Each sensor pad is electrically connected to a control circuit chip 930 through a respective trace in one-to-one manner, and the second touch sensor set is close to the sidewalls, and includes separate sensor pads, which are independent of each other, arranged in at least one column. Each sensor pad is electrically connected to a control circuit chip 930 through a respective trace in one-to-one manner for detecting user’s finger  proximity or in contact according to capacitance change).
Therefore, in view of teachings of Graumann and Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus as taught by Graumann with Chan’s teachings of the touch portion is a second touch screen connected to a processor inside the display apparatus, and the second touch screen is configured to generate an electrical signal in response to a touch operation of the user on the second touch screen and transmit the electrical signal to the processor, to cause the processor to transmit a control signal to the second touch screen to perform a touch control 6operation on the second touch screen in order to provide touch input method with better touch input performance (Chan, [0006]).

Regarding claim 20 (Currently Amended), Graumann teaches the limitations of parent claim 16. Graumann does not explicitly teach wherein the touch portion is a second touch screen connected to a processor inside the display apparatus, and the second touch screen is configured to generate an electrical signal in response to the touch operation of the user on the second touch screen and transmit the electrical signal to the processor, to cause the processor to transmit a control signal to the second touch screen to perform a touch control operation on the second touch screen,  wherein the second touch screen is configured to generate the electrical signal in response to the touch operation of the user on the second touch screen to perform operations comprising at least one of sliding and throwing on the second touch screen.
However, in the same field of endeavor of the touch screen display device, Chan teaches wherein the touch portion is a second touch screen connected to a processor inside the display apparatus (Fig. 9, [0053], examiner reads one of edge touch sensor set, e.g. a first edge touch sensor set 921 and a second edge touch sensor set 922 in this diagram as a second touch screen), and the second touch screen is configured to generate an electrical signal in response to the touch operation of the user on the second touch screen and transmit the electrical signal to the processor, to cause the processor to transmit a control signal to the second touch screen to perform a touch control operation on the second touch screen (Fig. 9, Fig. 10, [0053]-[0055], discloses the second touch sensor set is close to the sidewalls, and includes separate sensor pads, which are independent of each other, arranged in at least one column. Each sensor pad is electrically connected to a control circuit chip 930 through a respective trace in one-to-one manner, and the second touch sensor set is close to the sidewalls, and includes separate sensor pads, which are independent of each other, arranged in at least one column. Each sensor pad is electrically connected to a control circuit chip 930 through a respective trace in one-to-one manner for detecting user’s finger  proximity or in contact according to capacitance change),  wherein the second touch screen is configured to generate the electrical signal in response to the touch operation of the user on the second touch screen to perform operations comprising at least one of sliding and throwing on the second touch screen (Fig. 9, Fig. 10, [0045], [0048], discloses the edge touch sensor set(s) can detect the distribution of the contact points, the touch actions (e.g. sliding) and the press actions of one finger or more fingers on the lateral surface(s) of the smartphone. Such property can be used for achieving the following functions).
Therefore, in view of teachings of Graumann and Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus as taught by Graumann with Chan’s teachings of the touch portion is a second touch screen connected to a processor inside the display apparatus, and the second touch screen is configured to generate an electrical signal in response to a touch operation of the user on the second touch screen and transmit the electrical signal to the processor, to cause the processor to transmit a control signal to the second touch screen to perform a touch control 6operation on the second touch screen, wherein the second touch screen is configured to generate the electrical signal in response to the touch operation of the user on the second touch screen to perform operations comprising at least one of sliding and throwing on the second touch screen in order to provide touch input method with better touch input performance (Chan, [0006]).

8.	Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graumann (US 20130271414 A1) in view of Chen (CN108089795 A, please note English translation of foreign reference Chen is provided by applicant).

Regarding claim 11 (Original), Graumann teaches the limitations of parent claim 9. Graumann further teaches wherein the first touch screen 5comprises a main control area and a touch connection area (see Fig. 3A, main area of touchpad display 302 and connection/wiring area), and the electrical connection portion of the touch device is electrically connected to the first touch screen in the touch connection area (see Fig. 3A, connection/routing between the touchpad display 302 and thumb sensor 304). 
Graumann does not explicitly teach wherein the processor is further configured to determine positions of a start touch point and an end touch point of the touch operation performed on the first touch screen, and perform a touch control operation according to a result of determination.  
However, in the same field of endeavor of the touch screen display device, Chen teaches wherein the processor is further configured to determine positions of a start touch point and an end touch point of the touch operation performed on the first touch screen, and perform a touch control operation according to a result of determination (Fig. 13, [0179]-[0188] discloses an electronic device display screen comprises a display area and a non-display area. The display region is used to display information such as images, text, and the like. The non-display region does not display information. The non-display area may be provided with functional components such as a fingerprint identification module, a touch control circuit, and the like. After the third acquisition module 205 acquires the start point position information and the end point position information of the user’s touch track on the display screen, it can judge whether the start point and the end point are both located in the non-display area based on the start point position information and the end point position information. When the start point and the end point are both located in the non-display area of the display screen, the third acquisition module 205 calculates the distance between the start point and the end point based on the start point position information and the end point position information. When at least one of the start point and the end point is not located in a non-display region of the display screen, the electronic device may terminate the flow (equivalent to the processor also being configured to determine where the start touch point and the end touch point are located when performing a touch operation on the touch screen, and to perform a corresponding touch determination logic operation based on the determination. Determining, by the processor, whether the starting touch point and the ending touch point are located in a same touch screen area; if so, performing a touch determination and operation corresponding to the touch screen region; otherwise, no operation is performed)).
Therefore, in view of teachings of Graumann and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Graumann with Chen’s teachings of determining positions of a start touch point and an end touch point of the touch operation performed on the first touch screen, and perform a touch control operation according to a result of determination in order to carrying out touch control operation to the touch screen display device according to the user’s touch command.

Regarding claim 12 (Original), Graumann in view of Chen teaches the limitations of parent claim 11. Chen further teaches wherein the processor is configured to: determine whether the start touch point and the end touch point are in one of the main control area and the touch connection area or not; and wherein if it is determined that the start touch point and the end touch point are in one of the main control area and the touch connection area, performing the touch control operation of the main control area or the touch connection area; and if it is determined that the start touch point and the end touch point are not in one of the main control area and the touch connection area, performing no operation ([0180]-[0188] discloses after the third acquisition module 205 acquires the start-point position information and the end-point position information of the user’s touch trajectory on the display screen, whether the start point and the end point are both located in the non-display area can be determined based on the start point location information and the end point location information (corresponding to performing touch determination and operation of the corresponding touch screen area includes: determining a region where the start touch point and the end touch point are located); when the start point and the end point are both located in the non-display area of the display screen, the third acquisition module 205 calculates the distance between the start point and the end point based on the start point position information and the end point position information. When at least one of the start point and the end point is not located in the non-display region of the display screen, the electronic device may terminate the flow (equivalent to performing a non-display region touch determination and operation if the start touch point and the end touch point are both located in the non-display region); when the start and end points of the user’s sliding trajectory on the display screen are located in the non-display area, the touch instructions acquired by the third acquisition module 205 may be different from when both the start point and the end point of the user’s swipe trajectory on the display screen are located in the display area (equivalent to performing a display area touch determination and operation if both the start touch point and the end touch point are located in the display area)).  

Regarding claim 13 (Original) The display apparatus according to claim 12, wherein the performing the touch control operation of the main control area or the touch connection area comprises: determining whether the start touch point and the end touch point are in the main control area or in the touch connection area; and wherein if it is determined that the start touch point and the end touch point are both in the main control area, performing the touch control operation of the main control area; and if it is determined that the start touch point and the end touch point are both in the touch connection area, performing the touch control operation of the touch connection area ([0180]-[0188] discloses after the third acquisition module 205 acquires the start-point position information and the end-point position information of the user’s touch trajectory on the display screen, whether the start point and the end point are both located in the non-display area can be determined based on the start point location information and the end point location information (corresponding to performing touch determination and operation of the corresponding touch screen area includes: determining a region where the start touch point and the end touch point are located); when the start point and the end point are both located in the non-display area of the display screen, the third acquisition module 205 calculates the distance between the start point and the end point based on the start point position information and the end point position information. When at least one of the start point and the end point is not located in the non-display region of the display screen, the electronic device may terminate the flow (equivalent to performing a non-display region touch determination and operation if the start touch point and the end touch point are both located in the non-display region); when the start and end points of the user’s sliding trajectory on the display screen are located in the non-display area, the touch instructions acquired by the third acquisition module 205 may be different from when both the start point and the end point of the user’s swipe trajectory on the display screen are located in the display area (equivalent to performing a display area touch determination and operation if both the start touch point and the end touch point are located in the display area)).  

Regarding claim 17 (Original),  Graumann teaches the limitations of parent claim 16. Graumann does not explicitly teach determining positions of a start touch point and an end touch point when the touch operation is performed on the first touch screen; and performing the touch control operation based on a result of determination.
However, in the same field of endeavor of the touch screen display device, Chen teaches determining positions of a start touch point and an end touch point when the touch operation is performed on the first touch screen; and performing the touch control operation based on a result of determination (Fig. 13, [0179]-[0188] discloses an electronic device display screen comprises a display area and a non-display area. The display region is used to display information such as images, text, and the like. The non-display region does not display information. The non-display area may be provided with functional components such as a fingerprint identification module, a touch control circuit, and the like. After the third acquisition module 205 acquires the start point position information and the end point position information of the user’s touch track on the display screen, it can judge whether the start point and the end point are both located in the non-display area based on the start point position information and the end point position information. When the start point and the end point are both located in the non-display area of the display screen, the third acquisition module 205 calculates the distance between the start point and the end point based on the start point position information and the end point position information. When at least one of the start point and the end point is not located in a non-display region of the display screen, the electronic device may terminate the flow (equivalent to the processor also being configured to determine where the start touch point and the end touch point are located when performing a touch operation on the touch screen, and to perform a corresponding touch determination logic operation based on the determination. Determining, by the processor, whether the starting touch point and the ending touch point are located in a same touch screen area; if so, performing a touch determination and operation corresponding to the touch screen region; otherwise, no operation is performed)).
Therefore, in view of teachings of Graumann and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Graumann with Chen’s teachings of determining positions of a start touch point and an end touch point of the touch operation performed on the first touch screen, and perform a touch control operation according to a result of determination in order to carrying out touch control operation to the touch screen display device according to the user’s touch command.

Regarding claims 18 and 19: claims 18 and 19 each recites the similar limitations as in claims 12 and 13 respectfully. Therefore, claims 18 and 19 are also rejected on the same ground of obviousness as used above for claims 12 and 13.

Conclusion 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farren et al. (US 20100315356 A1) teaches similar disclosure of contoured thumb touch sensor on side/edge of the touch sensitive display device (see Fig. 1).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693